DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the response received July 6, 2022 (the “Response”).  
In response to the Response, the previous rejection of claims 3, 7, 10, 11, 14, 15, 18, and 19 under 35 U.S.C. § 103 
is WITHDRAWN.
Claims 1–7 and 9–19 are currently pending.  

Information Disclosure Statement (IDS)
The IDS filed September 8, 2022 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b): “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”
Claims 1–7 and 9–19 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Notably, claim 1, line 14, “the transmitting” lacks clear antecedent basis.  See MPEP § 2173.05(e).  The Examiner is uncertain as to whether “the transmitting” refers to (A) the transmitting the client data from the source device to the destination device at line 6 or (B) the transmitting the client data from the first node to the second node at line 10.  See MPEP § 2173.05(b) (citing Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential).  
Claim 3, lines 1–2; claim 7, lines 1–2, claim 12, lines 18–19; claim 14, line 2; claim 15, line 5; claim 16, lines 18-19; claim 18, line 2; and claim 19, line 5 by analogy.

Claim Rejections – 35 U.S.C. § 103
Claims 1–3, 6, 7, and 9–19 are rejected under 35 U.S.C. § 103 as being obvious over Fujimori (US 2014/0314401 A1; filed Apr. 11, 2014) in view of Luo (US 2005/0044262 A1; filed May 6, 2003).
Response to Arguments
	Applicants recite limitations of the amended claims and argue “the prior art as cited does not disclose these limitations of the amended claims.”  Response 11.
	The Examiner is unpersuaded of error because merely reciting language of the claims and asserting the cited prior art references do not teach or suggest a claim limitation is insufficient.  See 37 C.F.R. § 1.111(b) (“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”); MPEP § 714.02 (“The requirements of 37 CFR 1.111(b)  must be complied with by pointing out the specific distinctions believed to render the claims patentable over the references in presenting arguments in support of new claims and amendments.”); id. § 2141 (“37 CFR 1.111(b) requires applicant to distinctly and specifically point out the supposed errors in the Office’s action and reply to every ground of objection and rejection in the Office action.  The reply must present arguments pointing out the specific distinction believed to render the claims patentable over any applied references.”); see also 37 C.F.R. § 41.37(c)(1)(iv) (“A statement which merely points out what a claim recites will not be considered an argument for separate patentability of the claim.”); In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011).  Accordingly, Applicants’ argument fails to provide sufficient, persuasive argument or evidence regarding the specific deficiency of the Examiner’s findings.
	Applicants argue “neither Luo nor Finn as cited discloses an ‘OTN path’ or an ‘optical frame,’ at all, and neither discloses ‘adding, at the first node, a virtual local area network (VLAN) identifier to an overhead portion of the optical frame.’.”  Response 12.
	The Examiner is unpersuaded of error because Applicants’ argument is not germane to the reason why Luo and Finn were cited.  Namely, Luo is cited for teaching (1) a layer 2 (L2) virtual network connection and (2) transmitting data to a destination device based on an identifier in a frame.  Moreover, Finn is cited for teaching adding a port identifier.

The Rejection
Regarding claim 1, while Fujimori teaches a method, comprising: 
receiving, from a source device (fig. 1, item 1) communicatively coupled to a first node (fig. 1, item 13) in an optical communication network (“OTN (Optical Transport Network)” at ¶ 27), client data (“packet” at ¶ 31; “PACKET” at fig. 1) for transmission over the optical communication network to a destination device (fig. 1, item 2) communicatively coupled to a second node (fig. 1, item 21 after path) in the optical communication network; and 
transmitting the client data (“the frame processing unit 13 maps the packets onto payloads of OTN frames, and transmits to the transmission equipment 2 the OTN frames onto which the received packets are mapped” at ¶ 32) from the source device to the destination device using a network connection (the connection between fig. 1, item 1 and item 2) between the source device and the destination device implemented over an optical transport network (OTN) path (“OTN paths #1 through #n” at ¶ 27; “PATH#1” at fig. 1), based on including an identifier (VID at fig. 6A and “VID (VLAN ID” at ¶ 60; see footnote 1 below) relating to the network connection in an optical frame (“OTN (Optical Transport Network) frames” at ¶ 27; fig. 4), comprising: 
transmitting the client data (“the frame processing unit 13 maps the packets onto payloads of OTN frames, and transmits to the transmission equipment 2 the OTN frames onto which the received packets are mapped” at ¶ 32) from the first node to the second node over the OTN path through the optical communication network using the optical frame (“OTN (Optical Transport Network) frames are transmitted between the transmission equipments 1 and 2” at ¶ 27; ¶ 32), wherein the second node is configured to receive the optical frame and transmit the client data to the destination device based on the optical frame (¶ 33), the transmitting comprising at least one of:
adding, at the first node (fig. 1, item 13), a virtual local area network (VLAN) identifier (“The priority of each packet is specified by, for example, using a VLAN tag” at ¶ 59; “FIGS. 6A and 6B explain a VLAN tag” at ¶ 19; VID at fig. 6A and “VID (VLAN ID” at ¶ 60) to a payload portion (“when the frame processing unit 13 receives packets from the packet processing unit 11, the frame processing unit 13 maps the packets onto payloads of OTN frames” at ¶ 32; “OPUk PAYLOAD” at fig. 4) of the optical frame (“OTN (Optical Transport Network) frames” at ¶ 27; fig. 4);1 or
determining the OTN path based on a media access control (MAC) address table comprising one or more MAC addresses and one or more corresponding OTN path identifiers,
wherein the identifier in the optical frame comprises a MAC address and the second node is configured to transmit the client data to the destination device based on a second MAC address table comprising a second one or more MAC addresses and one or more corresponding destination identifiers,
Fujimori does not teach (A) the payload portion of the optical frame that the VLAN identifier is added to being an overhead portion of the optical frame; (B) the network connection (the connection between fig. 1, item 1 and item 2) being a layer 2 (L2) virtual network connection; and (C) transmitting the client data to the destination device based on the identifier in the optical frame.
(A)
Fujimori teaches adding elements (“The overhead includes an FAS (Frame Alignment Signal), an OTU (Optical Channel Transport Unit)k overhead, an ODU (Optical Channel Data Unit)k overhead, and an OPU (Optical Channel Payload Unit) k overhead” at ¶ 47) to an overhead portion (“the OTN frame includes an overhead” at ¶ 46; “OVERHEAD” at fig. 4) of an optical frame (“OTN (Optical Transport Network) frames” at ¶ 27; fig. 4).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Fujimori’s VLAN identifier to be added to the overhead portion of the optical frame as taught by Fujimori “for connection and managing quality” of audio in a client device.  Fujimori ¶ 47; see also id. ¶ 43 (reciting “the deterioration in the quality of audio is avoided or suppressed in a client device.”).
(B), (C)
Luo teaches a layer 2 (L2) virtual network connection (“FIG. 1 depicts a network reference model for a layer 2 virtual private network” at ¶ 18; “layer 2 virtual private networks” at ¶ 25); and 
transmitting data to a destination device (fig. 3, item 302) based on an identifier in a frame (“The VSI forwards frames based on their layer 2 identifiers.” at ¶ 36).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Fujimori’s network connection to be a layer 2 (L2) virtual network connection and for Fujimori’s transmitting the client data to the destination device to be based on an identifier in the optical frame as taught by Luo “for interconnecting heterogeneous layer 2 virtual private network applications.”  Luo ¶ 15.
	Regarding claim 2, the Fujimori/Luo combination does not teach wherein the L2 virtual network connection comprises a virtual private wire service (VPWS) connection between the source device and the destination device.
	Luo teaches wherein the L2 virtual network connection (“FIG. 1 depicts a network reference model for a layer 2 virtual private network” at ¶ 18; fig. 1; “layer 2 virtual private networks” at ¶ 25) comprises a virtual private wire service (VPWS) connection (“FIG. 2 depicts a layer 2 virtual private network using virtual private wire service (VPWS).” at ¶ 19; fig. 2) between a source device (fig. 2, item 202 on left side) and a destination device (fig. 2, item 202 on right side).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Fujimori/Luo combination’s network connection to comprise a VPWS connection between the source device and the destination device as taught by Luo “for interconnecting heterogeneous layer 2 virtual private network applications.”  Luo ¶ 15.
Regarding claim 3, while the Fujimori teaches wherein the transmitting comprises: 
the adding, at the first node (fig. 1, item 13), the VLAN identifier (VID at fig. 6A and “VID (VLAN ID” at ¶ 60; see footnote 1 above) to the overhead portion (“the OTN frame includes an overhead” at ¶ 46; “OVERHEAD” at fig. 4) of the optical frame (“OTN (Optical Transport Network) frames” at ¶ 27; fig. 4),
wherein the second node (fig. 1, item 21 after path) is configured to transmit the client data (“packet” at ¶ 31; “PACKET” at fig. 1; “the frame processing unit 13 maps the packets onto payloads of OTN frames” at ¶ 32) to the destination device (fig. 1, item 2),
the Fujimori/Luo combination does not teach transmitting the client data to the destination device based on the VLAN identifier.
Luo teaches transmitting data to a destination device (fig. 3, item 302) based on an identifier in a frame (“The VSI forwards frames based on their layer 2 identifiers.” at ¶ 36).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Fujimori/Luo combination’s transmitting the client data to the destination device to be based on the VLAN identifier as taught by Luo “for interconnecting heterogeneous layer 2 virtual private network applications.”  Luo ¶ 15.
	Regarding claim 6, while the Fujimori/Luo combination teaches the L2 virtual network connection (“FIG. 1 depicts a network reference model for a layer 2 virtual private network” at Luo ¶ 18; “layer 2 virtual private networks” at Luo ¶ 25) between the source device (Fujimori fig. 1, item 1) and the destination device (Fujimori fig. 1, item 2),
	the Fujimori/Luo combination does not teach wherein the L2 virtual network connection comprises a virtual private local area network service (VPLS) connection between the source device and the destination device.
Luo teaches a virtual private local area network service (VPLS) connection (“FIG. 3 depicts a layer 2 virtual private network using virtual private LAN service (VPLS)” at ¶ 20; fig. 3) between a source device (fig. 3, item 302 on left side) and a destination device (fig. 3, item 302 on right side).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Fujimori/Luo combination’s L2 virtual network connection to comprise a virtual private local area network service (VPLS) connection between the source device and the destination device as taught by Luo “for interconnecting heterogeneous layer 2 virtual private network applications.”  Luo ¶ 15.
Regarding claim 7, the Fujimori/Luo combination teaches wherein the transmitting comprises:
the determining the OTN path based on the address table comprising the one or more MAC addresses and the one or more corresponding OTN path identifiers (claim 1 recites the determining the OTN path based on the MAC address table to be a second option of two options conjoined by the conjunction “or”; the Fujimori/Luo combination teaches the first option—the adding the VLAN identifier to the overhead portion; see claim 1 rejection above).
Regarding claim 9, the Fujimori/Luo combination teaches wherein the one or more corresponding destination identifiers comprise at least one of VLAN interface identifiers or port identifiers (claim 1 recites the determining the OTN path based on the MAC address table to be a second option of two options conjoined by the conjunction “or”; the Fujimori/Luo combination teaches the first option—the adding the VLAN identifier to the overhead portion; see claim 1 rejection above).
Regarding claim 10, the Fujimori/Luo combination teaches further comprising: populating the MAC address table with an entry comprising a MAC address associated with the destination device and an OTN path identifier associated with the OTN path (claim 1 recites the determining the OTN path based on the MAC address table to be a second option of two options conjoined by the conjunction “or”; the Fujimori/Luo combination teaches the first option—the adding the VLAN identifier to the overhead portion; see claim 1 rejection above).
Regarding claim 11, the Fujimori/Luo combination teaches wherein the populating is based on a transmission received at the first node from the second node using the OTN path (claim 1 recites the determining the OTN path based on the MAC address table to be a second option of two options conjoined by the conjunction “or”; the Fujimori/Luo combination teaches the first option—the adding the VLAN identifier to the overhead portion; see claim 1 rejection above).
Regarding claim 12, Fujimori teaches a computer program product (fig. 3, item 1), comprising: a non-transitory computer-readable storage medium (Fujimori at least suggests item 1 comprising memory) having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors (fig. 3, item 14) to perform an operation, the operation comprising: the method-steps recited in claim 1. Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 12.
Regarding claims 13 and 14, claims 2 and 3, respectively, recites substantially similar features.  Thus, references/arguments equivalent to those present for claims 2 and 3 are, respectively, equally applicable to claim 13.
	Regarding claim 15, while the Fujimori/Luo combination teaches the L2 virtual network connection (“FIG. 1 depicts a network reference model for a layer 2 virtual private network” at Luo ¶ 18; “layer 2 virtual private networks” at Luo ¶ 25) between the source device (Fujimori fig. 1, item 1) and the destination device (Fujimori fig. 1, item 2)
and wherein the transmitting comprises the determining the OTN path based on the MAC address table comprising the one or more MAC addresses and the one or more corresponding OTN path identifiers (claim 1 recites the determining the OTN path based on the MAC address table to be a second option of two options conjoined by the conjunction “or”; the Fujimori/Luo combination teaches the first option—the adding the VLAN identifier to the overhead portion; see claim 1 rejection above),
	the Fujimori/Luo combination does not teach wherein the L2 virtual network connection comprises a virtual private local area network service (VPLS) connection between the source device and the destination device.
Luo teaches a virtual private local area network service (VPLS) connection (“FIG. 3 depicts a layer 2 virtual private network using virtual private LAN service (VPLS)” at ¶ 20; fig. 3) between a source device (fig. 3, item 302 on left side) and a destination device (fig. 3, item 302 on right side).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Fujimori/Luo combination’s L2 virtual network connection to comprise a virtual private local area network service (VPLS) connection between the source device and the destination device as taught by Luo “for interconnecting heterogeneous layer 2 virtual private network applications.”  Luo ¶ 15.
Regarding claim 16, Fujimori teaches a system (fig. 3, item 1), comprising: 
a processor (fig. 3, item 14); and 
a memory (Fujimori at least suggests item 1 comprising memory) storing a program, which, when executed on the processor, performs an operation, the operation comprising: the method-steps recited in claim 1. Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 16.
Regarding claims 17–19, claims 2, 3, and 15, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 2, 3, and 15 are, respectively, equally applicable to claims 17–19.

Claim 4 is rejected under 35 U.S.C. § 103 as being obvious over Fujimori in view of Luo, and in further view of Hironaka et al. (US 2017/0005934 A1; filed June 20, 2016).
Regarding claim 4, while the Fujimori teaches the overhead portion (“the OTN frame includes an overhead” at ¶ 46; “OVERHEAD” at fig. 4) of the optical frame (“OTN (Optical Transport Network) frames” at ¶ 27; fig. 4),
the Fujimori/Luo combination does not teach wherein the overhead portion of the optical frame comprises at least one byte in a multi-frame alignment signal (MFAS) frame.
Hironaka teaches at least one byte in a MFAS frame (¶ 41).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Fujimori/Luo combination’s overhead portion of the optical frame to comprise at least one byte in a MFAS frame as taught by Hironaka to “enable automatic setting of an OTN path through which a packet is transferred.”  Hironaka ¶ 25.

Claim 5 is rejected under 35 U.S.C. § 103 as being obvious over Fujimori in view of Luo, and in further view of Finn et al. (US 2006/0112431 A1; filed Nov. 23, 2004).
Regarding claim 5, while the Fujimori teaches adding, at the first node (fig. 1, item 13), elements (“The overhead includes an FAS (Frame Alignment Signal), an OTU (Optical Channel Transport Unit)k overhead, an ODU (Optical Channel Data Unit)k overhead, and an OPU (Optical Channel Payload Unit) k overhead” at ¶ 47) to the overhead portion (“the OTN frame includes an overhead” at ¶ 46; “OVERHEAD” at fig. 4) of the optical frame (“OTN (Optical Transport Network) frames” at ¶ 27; fig. 4), 
wherein the second node (fig. 1, item 21 after path) is configured to transmit the client data (“packet” at ¶ 31; “PACKET” at fig. 1; “the frame processing unit 13 maps the packets onto payloads of OTN frames” at ¶ 32) to the destination device (fig. 1, item 2),
the Fujimori/Luo combination does not teach (A) the elements including a port identifier; and (B) transmitting the client data to the destination device based further on the port identifier.
(A)
Finn teaches adding a port identifier (fig. 2, item 240).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Fujimori/Luo combination’s elements to include a port identifier as taught by Finn “for securing access to a network by including network security information within the overhead of a frame.”  Finn ¶ 2.
(B)
Luo teaches transmitting data to a destination device (fig. 3, item 302) based on an identifier in a frame (“The VSI forwards frames based on their layer 2 identifiers.” at ¶ 36).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Fujimori/Luo/Finn combination’s transmitting the client data to the destination device to be based on the port identifier as taught by Luo “for interconnecting heterogeneous layer 2 virtual private network applications.”  Luo ¶ 15.

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner clarifies the cited sections of Fujimori in the instant claim limitation.  Fujimori’s OTN frame transmitted between items 1 and 2 is the claimed “optical frame.”  Fujimori’s OTN frame (the claimed “optical frame”) is created at fig. 1, item 13 (the claimed “first node”).  See Fujimori ¶ 32 (reciting “The frame processing unit 13 generates OTN frames.”).  Fujimori’s fig. 1, item 13 maps received packets (the claimed “client data”) onto payloads of the generated OTN frames.  See id. (reciting “the frame processing unit 13 maps the packets onto payloads of OTN frames.”).  Fujimori’s packets (the claimed “client data”) include VLAN tags.  See id. ¶ 59 (reciting “The priority of each packet is specified by, for example, using a VLAN tag.”); Fig. 6.  VLAN tags include VLAN IDs.  See id. ¶ 60; fig. 6A.  Thus, Fujimori’s fig. 1, item 13 (the claimed “first node”) adds a VLAN ID (the claimed “VLAN identifier”) to a payload portion of an OTN frame (the claimed “optical frame”).